Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, and 5-24 are currently pending as of the reply and amendments, and the renumbering of the claims filed on 3/17/21. Claim 4 has been canceled. Claims 20-24 are currently withdrawn from examination due to the restriction requirement. Claims 1-3 and 5-19 are currently under examination.
In the previous office action, it was noted that the numbering of the claims was not in accordance with 37 CFR 1.126, in that claim 18 was immediately followed by claim 20, with no status given of claim 19. Applicants’ response filed on 3/17/21 that claim 19 was omitted by mistake and that claims 20-25 have been renumbered as claims 19-24 is acknowledged. However, as claim 25 was previously pending, and 37 CFR 1.126 requires claim numbering to be preserved throughout prosecution, it is suggested that the status of claim 25 be shown as canceled. 
The rejection under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection under 102(a)(2) over Lam is withdrawn in consideration of Applicants’ statement that the claimed invention of the application under examination and the subject matter disclosed in Lam were owned by Applicant (Iterion Therapeutics, Inc.) not later than the effective filing date of the claimed invention. Thus, Lam is excluded as prior art. 

The 103 rejections over Vankayalapati; and over Vankayalapati in view of Dodd are withdrawn in view of the amendments to the claims. 
Upon further consideration of the claims, new rejections under 35 USC 103 are made, discussed below. As the new rejections are not necessitated by the amendments, this action is non-final. 
Claims 1-3 and 5-19 were examined. Claims 1-3, 5-12, and 14-19 are rejected. Claim 13 is objected to. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankayalapati et. al., US 20170029450 A1 (publ. 2/2/2017, of previous record), in view of Trieu, US 20140314672 A1, publ. 10/23/14.
The claims are drawn to a composition comprising a) particles of the elected compound of formula I, tegavivint; b) a poloxamer surfactant; wherein the particles have an effective D50 ≤ 500 nm and an effective D90 ≤ 1.0 µm when measured using laser diffraction. 
Vankayalapati teaches disulfonamide derivatives of anthracene in pharmaceutical compositions, as anti-tumor and anti-cancer agents (Abstract; para [0001]). Vankayalapati describes the compounds to have the following structural formula (para [0012]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Vankayalapati teaches a preferred embodiment wherein NR1R2 and NR3R4 are 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (para [0013]), as well wherein R5 and R6 are H (para [0014-0015]). As such, Vankayalapati encompasses tegavivint (wherein –S(O)2-NR3R4 are attached at the above shown position 7, NR1R2 and NR3R4 are both 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and R5, R6 are both H). The formulations are taught to be suitable for various routes of administration, including by 
Vankayalapati doesn’t teach a poloxamer surfactant. 
Trieu teaches nanoparticle formulations of therapeutic agents (Abstract; para [0002], [0008]). Suitable therapeutic agents for the nanoparticle formulation include small molecules and anti-tumor drugs (para [0100]). Trieu further teaches an embodiment wherein the nanoparticle comprises a therapeutic agent and a tocopherol; and a shell comprising a tocopherol polyethylene glycol derivative (para [0094-0098]). Trieu teaches the nanoparticle further comprises a polyoxypropylene-polyoxyethylene nonionic block copolymer, of which the 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have incorporated a poloxamer surfactant, such as poloxamer 188, and the polyol sorbitol into the nanoparticle formulation taught by Vankayalapati in view of the teachings of Trieu. Vankayalapati teaches a nanoparticle composition comprising a compound of formula I as claimed as an anti-tumor agent, and teaches additional components to include a surfactant. Trieu also teaches a nanoparticle formulation comprising an anti-tumor agent, and further exemplifies poloxamer surfactants, including poloxamer 188, as an additional component, along with sorbitol as an excipient. One of ordinary skill in the art would have found it prima facie obvious to have incorporated the components taught by Trieu into the nanoparticle formulation taught by Vankayalapati, since both of these compositions comprise nanoparticle antitumor agents, with a reasonable expectation of success. Trieu additionally teaches the nanoparticle composition to be suitable for a wide variety of small molecule anti-cancer agents, and teaches an embodiment wherein the concentration of therapeutic agent is from about 1 to about 20 mg/mL; as such, it would have been prima facie obvious to have formulated the nanoparticle composition of Vankayalapati comprising a compound of formula I in a concentration of about 1 to about 20 mg/mL, which overlaps with the range recited by instant claims 10 and 12. Regarding the limitation of a compound of formula I in a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding the limitations of claims 14 and 15, wherein the composition is prepared by milling, and the composition is prepared by LyoCell technology, respectively, it is noted that the patentability of a composition or product is dependent on the product, not on how it is made. See MPEP 2113, where it is stated "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1-3, 5-9, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankayalapati et. al., US 20170029450 A1 (publ. 2/2/2017, of previous record), in view of Dodd et. al., US 20120160944 (publ. 6/28/2012, of previous record).
The claims are drawn to a composition comprising a) particles of the elected compound of formula I, tegavivint; b) a poloxamer surfactant; wherein the particles have an effective D50 ≤ 500 nm and an effective D90 ≤ 1.0 µm when measured using laser diffraction; further comprising a sugar stabilizer selected from sucrose or trehalose; and further comprising a polyol comprising sorbitol and mannitol; wherein the composition is prepared by milling. Claim 16 is drawn to a process of preparing a composition comprising: a) mixing particles of the elected compound of formula I, tegavivint, with a poloxamer surfactant and an acceptable carrier to produce a suspension; b) roller milling or using a high energy mill to mill the suspension of step a); and c) adding a polyol to the particles of step b). 
Vankayalapati teaches disulfonamide derivatives of anthracene in pharmaceutical compositions, as anti-tumor and anti-cancer agents (Abstract; para [0001]). Vankayalapati describes the compounds to have the following structural formula (para [0012]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Vankayalapati teaches a preferred embodiment wherein NR1R2 and NR3R4 are 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (para [0013]), as well wherein R5 and R6 are H (para [0014-0015]). As such, Vankayalapati encompasses tegavivint (wherein –S(O)2-NR3R4 are attached at the above shown position 7, NR1R2 and NR3R4 are both 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and R5, R6 are both H). The formulations are taught to be suitable for various routes of administration, including by 
Vankayalapati doesn’t teach a poloxamer surfactant, or that the composition further comprises a polyol comprising sorbitol and mannitol. The process steps of claims 16-18 are not taught. 
Dodd teaches a method of producing nanoparticle or microparticle powders of a biologically active material having improved handling properties (Abstract; para [0001]). Dodd teaches poor bioavailability is a significant issue in the development of therapeutic compositions, and that it is known the rate of dissolution of a drug will increase with greater surface area, with decreasing particle size a means to increase surface area (para [0002-0004]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have incorporated poloxamer as a surfactant, including poloxamer 188, and sorbitol into the nanoparticle composition taught by Vankayalapati in view of the teachings of Dodd. Vankayalapati teaches nanoparticle formulations comprising a compound of formula I, inclusive of tegavivint, in the form of a powder for reconstitution, and further teaches the inclusion of a surfactant, while Dodd teaches a nanoparticle formulation applicable for a variety of active agents, including oncology drugs, further comprising a surfactant to aid in maintaining particle size, with poloxamers, such as poloxamer 188 taught. Dodd further teaches dry milling an active agent to provide particles having a size of less than or equal to 10000 nm, wherein the active material and a grinding matrix are combined and milled, and grinding matrix comprises a single material or a mixture of materials, including mannitol, sorbitol, sucrose, trehalose, and 
Regarding the limitation of instant claim 17, wherein the composition exhibits long term stability, Dodd teaches the composition prepared according to the process has improved handling properties, and further teaches medicaments are required to be stable during manufacturing and storage (see para [0287]). Thus, it would have been prima facie obvious that the process of preparing a nanoparticle composition, applied to tegavivint, would have resulted in a composition with long term stability.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the specification provides evidence that the formulation recited in claim 13 exhibits improved characteristics of lower toxicity and higher systemic exposure compared to several other tegavivint formulations comprising different surfactants and carriers (see Exs. 17-19 in specification).

Claim Objection
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-3, 5-12, and 14-19 are rejected. Claim 13 is objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627